                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


In re Ruffin El,                                        Misc. Case No. 19-mc-51833

       Petitioner.                                      Honorable Nancy G. Edmunds

________________________________________/

                     ORDER CLOSING MISCELLANEOUS CASE

       Beginning on December 18, 2019, pro se Petitioner Ruffin El has filed with this

Court a number of letters and documents that are incomprehensible. Understandably,

the Clerk of the Court was uncertain as to the purpose for which Petitioner submitted

these materials, and the present miscellaneous case was opened so that these

submissions could be docketed and acted upon as the Court deemed appropriate.

       Having reviewed Petitioner’s submissions, the Court finds that this

miscellaneous case should be closed for lack of any jurisdictional basis or cognizable

claim for relief. Nothing in any of the materials submitted by Petitioner can be

construed as stating a claim upon which relief can be granted, nor as raising any

matters over which this Court may exercise subject matter jurisdiction.

       For these reasons, IT IS HEREBY ORDERED AND ADJUDGED that this

miscellaneous case is CLOSED. Petitioner’s submissions will no longer be accepted

for filing, absent the commencement of a civil suit through the filing of a complaint

accompanied by either (i) payment of the customary filing fee, or (ii) an application to

proceed in forma pauperis.
      SO ORDERED.

                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge
Dated: February 6, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on February 6, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
